Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s amendment/Comments
In response to 11/03/2020 Office Action with claim 8 being objected to, Applicant has merged canceled claim 8 into independent claims 1, 12 and 13 to make these claims and their dependent claims allowable. 
The attached file “16581908 Claims 2021-02-02.pdf” contains the allowed claims.  

Allowable Subject Matter
Claims 1-3 and 9-15 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter. 
The claimed invention is directed to a display device includes a light projection device which projects light including an image onto a reflector reflecting incident light to allow an observer to visually recognize the image included in the light reflected by the reflector as a virtual image, and a control device which causes the light projection device to output first light including a first image in a first case where a surrounding brightness is equal to or greater than a threshold value and causes the light projection device to output second light including a second image in a second case where the surrounding brightness is less than the threshold value.
For independent claims 1, 12 and 13, they are allowable because no prior art was found to teach or fairly suggest the limitation “the first light including the first image in which the object in the color blue is disposed to have a mixing ratio of the three primary colors in which red has a range of 37 to 79, green has a range of 72 to 129, and blue has a range of 114 to 189, in a case that a color white has the mixing ratio of red to green to blue of 255:255:255”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873.  The examiner can normally be reached on 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WING H CHOW/Examiner, Art Unit 2621